DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 9/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9, 14, 25-26, 32 and 36-42 have been cancelled.
Claims 43-45 have been added.
Claims 1-8, 10-13, 15-24, 27-31, 33-35, and 43-45 are pending.
Claims 4-8, 24, 27 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-3, 10-13, 15-23, 28-31, and 33-35, drawn to a prodrug comprising IL-15 (comprising SEQ ID NO: 2), sushi domain comprising SEQ ID NO: 7, a carrier moiety (elect Fc domain), and a making moiety (elect antibody to IL-15), which are fused by linkers, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 9/29/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description: 
1) no structural definition for prodrug,
2) Muteins: IL-15 from SEQ ID NO: 2, sushi domain mutein from SEQ ID NO: 7.


Claims 1-3, 10-13, 15-23, 28-31, and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The claims are broadly drawn to:
A prodrug comprising:
 an IL-15 cytokine moiety (A), 
a masking moiety (M), 
a carrier moiety (C), and 
a Sushi domain (S), wherein the masking moiety binds to the IL-15 cytokine moiety and inhibits a biological activity of the IL-15 cytokine moiety, the masking moiety is fused to the carrier moiety, the Sushi domain is fused to the carrier moiety, and the IL-15 cytokine moiety is fused to the Sushi domain, wherein the domains are fused with peptide linkers,
wherein) a masking moiety (M) is antibody binding to IL-15 from 146B7, 146H5, 404E4 or 404A8 OR an antibody has up to 5% amino acid substitution of VH and VL of SEQ ID NO: 107 and 108 and mutation at CDR3 (claims 13 and 15),
wherein IL-15 cytokine moiety (A) includes mutein of SEQ ID NO: 2 (claims 17-18),
wherein a carrier moiety (C) is Fc domain of an antibody with mutations in knob-into-holes or amino acid mutation of IgG4 of SEQ ID NO: 80, 81, 87 or 82-86 (claims 19-23),
wherein the sushi domain (S) has up to 10% amino acid substitutions in SEQ ID NO: 7 or 9 (claim 29), 

 Thus, the claims encompass a genus of prodrugs comprising 4 different domains and the domains include amino acid homologous or variants from parentally, naturally, or originally described domains.
The specification teaches prodrugs comprising IL-15 polypeptide, a carrier, masking domain, and a sushi domain fused by cleavable or non-cleavable linkers with structure shown in figures 1-6. In the example, the specification teaches the amino acid structures (sequences) including fusion protein with some the domains, IgG-Fc-IL-15 fusion in table 2-3, and anti-PD-1-IL-15 fusion in table 4-5 and the linkers.  The specification provides the VL of anti-IL-15 antibody and scFv sequence from an anti-IL-15 antibody 146B7 (page 66, SEQ ID NO: 123-124), but no fusion protein made with this antibody as claimed. The specification teaches a few IL-15 fusion structures JR3.681-5 with or without masking domain (figure 6, page 10-11).  However, the sequences provided in the figure 6B as well as the specification do not include sequences for all the domains (A, C, M and S) plus linkers as claimed IL-15 prodrug. Thus, reduction to practice of claimed IL-15 prodrug has not occurred in this application. The application at the time of filing does not provide the structure of claimed prodrug or reduces to practice of making the claimed IL-15 prodrug as well as variants/homologous with any amino acid substitutions from each of the domains as claimed, one skilled in the art would not envision the full structure of the IL-15 prodrug as well as the correlated function as described in the application.
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the structure of the IL-15 prodrug and correlated with the function as described in the application. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating domain name would encompass a genus of prodrug in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, the claimed IL-15 prodrug and its variant/homologous muteins without structural definition does not meet the written description provision of 35 U.S.C. §112, first paragraph.  
Amending the base claims reciting the specific structures of the (A), (M), (C), and (S), such as sequences, would obviate the rejection.
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

1.	Claims 1-3, 10, 16-17, 19, 28-30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfizenmatier et al (US20040053829, published 2004) in view of Felber et al (WO 2014066527, published 2014).
Pfizenmatier et al teach a fusion protein comprising:
1) a molecule recognizes a cell surface molecule or ECD of the surface molecule, 
2) a peptide linker, 
3) a region with biological activity for a specific targeting molecule, 
4) a domain that features at least one processing site, and 
5) a region inhibiting biological activity by binding to or integrate with 3). 

Thus, within the fusion protein, 1) is considered anti-IL-15 antibody (mask antibody) binding to IL-15 and inhibiting the biological activity, 3) is considered as IL-15, 4) is considered as Fc domain and 5) is considered as sushi domain (receptor binding domain to IL-15) binding to IL-15 to inhibit IL-15’s activity as described in in the application.  Pfizenmatier et al then teach that 3) is a specific cytokine TNF [0018-20]. 
Pfizenmatier et al do not teach that the cytokine in the fusion prodrug is IL-15.
Felber et al teach IL-15 and soluble IL-15Ra or sushi domain fusion protein, which all fused to Fc domain to form IL-15/sIL-15Ra-Fc by peptide linkers (page 3, 54, and example, page 190+), wherein the linkers are 1-20 or more amino acids in length and linked by covalent and non-covalent bonds (cleavable or non-cleavable (page 78).  Felber et al teach IL-15Ra composes sushi domain including exon 2 of IL-15Ra or derivative binding to IL-15 (page 74).  Felber et al teach that the IL-15 in the fusion is the wild type or derivative of human IL-15, wherein the wild type of human IL-15 has the identical sequence as the instant sequence SEQID NO: 2 and IL-15Ra comprises the same sushi domain as the instant SEQ ID NO: 7, which are all evidenced by sequence alignment below.  Felber et al also teach that IL-15/IL-15Ra induces proliferation of CD8+ T cell and NK cell (page 212), which can be used for treating disorder, such as cancer, infectious disease, immune deficiency and lymphoma by enhancing IL-15-mediated function (abstract).  Felber et al disclose a composition for treating a disease including cancer and infectious disease (section 5.4; page 93). 
QY= SEQ ID NO: 2 (IL-15 protein):
DE   Human interleukin-15 (IL-15) precursor fragment (49-162).
KW   IL-15 receptor; Interleukin-15; antimicrobial-gen.; cancer; colon tumor;
KW   cytostatic; hematological-gen.; immune deficiency; immune stimulation;
KW   immunostimulant; infectious disease; lymphocytopenia; melanoma;
KW   metastasis; non-small-cell lung cancer; prophylactic to disease;
KW   renal cell carcinoma; therapeutic; vulnerary; wound healing.
CC PN   WO2014066527-A2.
CC PD   01-MAY-2014.
CC PI   Felber BK,  Finkielszttein S,  Pavlakis GN,  Vournakis JN;
Method for enhancing interleukin-15 
CC   (IL-15)-mediated immune function in a subject. The method involves 
CC   administering IL-15/interleukin-15 receptor alpha (IL-15Ra) complex to 
CC   the subject using a cyclical administration regimen. The invention 
CC   further relates to: (a) a method for treating or managing cancer in the 
CC   subject; (b) a purified soluble form of human IL-15Ra; (c) a composition 
CC   comprising a complex of the soluble form of IL-15Ra ; (d) a host cell 
CC   that recombinantly expresses the soluble form of human IL-15Ra; and (e) a
CC   method for propagating, activating and differentiating IL-15 responsive 
CC   immune cell. The method of the invention is also useful for preventing 
CC   and treating cancer such as melanoma, renal cell carcinoma, metastatic 
CC   cancer, non-small cell lung cancer or colon cancer, infectious diseases, 
CC   immunodeficienices, lymphopenia and wounds. The present sequence 
CC   represents a human IL-15 precursor which is being administered to the 
CC   subject to enhance IL-15-mediated immune function. Note: The present 
CC   sequence is not published in the specification as an isolated sequence, 
CC   but was derived from SEQ ID NO 1 (BBF83812) and the information provided 
CC   in Claim 12.
SQ   Sequence 114 AA;

  Query Match             100.0%;  Score 577;  DB 21;  Length 114;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIH 60

Qy         61 DTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINT 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINT 113

QY=SEQ ID NO: 7 (sushi domain):

DE   Human interleukin-15 receptor alpha (IL-15Ra) polypeptide, SEQ ID 33.
KW   IL-15 Ra; Interleukin-15 receptor alpha; antimicrobial-gen.; cancer;
KW   colon tumor; cytostatic; hematological-gen.; immune deficiency;
KW   immune stimulation; immunostimulant; infectious disease; lymphocytopenia;
KW   melanoma; metastasis; non-small-cell lung cancer;
KW   prophylactic to disease; renal cell carcinoma; therapeutic; vulnerary;
KW   wound healing.
CC PN   WO2014066527-A2.
CC PA   (ADMU-) ADMUNE THERAPEUTICS LLC.
CC PA   (USSH ) US DEPT HEALTH & HUMAN SERVICES.
CC PI   Felber BK,  Finkielszttein S,  Pavlakis GN,  Vournakis JN;

Query Match             100.0%;  Score 410;  DB 21;  Length 170;
  Best Local Similarity   100.0%;  
  Matches   75;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60

Qy         61 LKCIRDPALVHQRPA 75
              |||||||||||||||
Db         61 LKCIRDPALVHQRPA 75

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form IL-15 fusion protein as a prodrug comprising the claimed domains with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to apply the teaching of Felber et al to the teachings of Pfizenmatier et al in order to benefit a treatment by IL-15 for a disease required for T and NK cell immune therapy because Felber et al have shown the specific cytokine IL-15 fusion used for treating diseases that could be mediated by IL-15 for T cell and NK cell activity and function. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for substituting the cytokine TNF with IL-15 to make IL-15/IL-15Ra or sushi dinaub fusion prodrug with the structures set forth in the instant SEQ ID NO: 28 (e.g. C1-S-A and C2-M etc), which are linked by peptide linker because Pfizenmatier et al have shown the basic structure of a  prodrug comprising a cytokine fusion protein used in vivo as target-specific prodrug and Felber et al have shown specific IL-15, IL-Ra/sushi domain.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
2.	Claims 1-3, 10, 12-13, 16-17, 19, 28-30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfizenmatier et al (US20040053829, published 2004) and Felber et al (WO 2014066527, 2014) as applied above, further in view of Van de Winkel et al (US7153507, 2006).
The teaching of IL-15 prodrug based on the combination of Pfizenmatier and Felber has been set forth above.  The references do not teach the antibody to IL-15 (instant claims 12 and 13).
Van de Winkel et al teach antibodies to IL-15 including the antibodies 146B7, 146H5, 404E4 and 404A8 listed in claim 12, wherein the elected antibody 146B7 comprises VH and VL regions that have more than 95% sequence identity to instant SEQ ID NO: 107 and 108 set forth in instant claim 13 as evidenced by sequence alignment below: 
QY= SEQ ID NO: 107 (VH):
RESULT 6
US-10-226-615A-2
; Sequence 2, Application US/10226615A
; Patent No. 7153507
; GENERAL INFORMATION:
;  APPLICANT: van de Winkel, Jan G.J.
;  APPLICANT:  van Dijk, Marcus Antonius
;  APPLICANT:  Gerritsen, Arnout F.
;  APPLICANT:  Schuurman, Janine
;  APPLICANT:  Baadsgaard, Ole
;  TITLE OF INVENTION: HUMAN ANTIBODIES SPECIFIC FOR INTERLEUKIN 15 (IL-15)
;  FILE REFERENCE: AMJ-001
;  CURRENT APPLICATION NUMBER: US/10/226,615A
;  CURRENT FILING DATE:  2002-08-23
;  PRIOR APPLICATION NUMBER: US 60/314,731
;  PRIOR FILING DATE: 2001-08-23
;  NUMBER OF SEQ ID NOS: 10
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 2
;   LENGTH: 130
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-226-615A-2

  Query Match             100.0%;  Score 641;  DB 9;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKVSGYFFTTYWIGWVRQMPGKGLEYMGIIYPGDSDTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKVSGYFFTTYWIGWVRQMPGKGLEYMGIIYPGDSDTRY 60

Qy         61 SPSFQGQVTISADKSISTAYLQWSSLKASDTAMYYCARGGNWNCFDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SPSFQGQVTISADKSISTAYLQWSSLKASDTAMYYCARGGNWNCFDYWGQGTLVTVSS 118


QY=SEQ ID NO: 108:
US-10-226-615A-4

  Query Match             98.4%;  Score 602;  DB 9;  Length 119;
  Best Local Similarity   98.3%;  
  Matches  117;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPGTLSLSPGREATLSCRASQSVSSSYLAWYQQKPGQAPRLLIYGASRRATGIP 60
              ||||||||||||||||  ||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSYLAWYQQKPGQAPRLLIYGASRRATGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQRYGSSHTFGQGTKLEISRTVAAPSVFIFP 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDFAVYYCQRYGSSHTFGQGTKLEISRTVAAPSVFIFP 119

 Wherein the VH SEQ ID NO: 107 comprises VHCDRs1-3 SEQ ID Nos: 100 (CDR1), SEQ ID NO:101 (CDR2), and 102 (CDR3, Cys to Ser at position 6, highlighted) and VL SEQ ID NO: 108 comprising CDRs1-3 SEQ ID Nos 103, 104, and 105 as evidenced as the sequence alignment:
QY=fuse SEQ ID Nos: 100 to 101 to 102 

US-10-226-615A-2
; Patent No. 7153507
;  APPLICANT: van de Winkel, Jan G.J.
;  APPLICANT:  van Dijk, Marcus Antonius
;  APPLICANT:  Gerritsen, Arnout F.
;  APPLICANT:  Schuurman, Janine
;  APPLICANT:  Baadsgaard, Ole
;  CURRENT APPLICATION NUMBER: US/10/226,615A
;  CURRENT FILING DATE:  2002-08-23
;  PRIOR APPLICATION NUMBER: US 60/314,731
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 2
;   LENGTH: 130
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-226-615A-2

  Query Match             83.3%;  Score 148.3;  DB 7;  Length 130;
  Best Local Similarity   37.7%;  
  Matches   29;  Conservative    0;  Mismatches    1;  Indels   47;  Gaps    2;

Qy          1 TYWI--------------GIIYPGDSDTRYSPSFQ------------------------- 21
              ||||              |||||||||||||||||                         
Db         31 TYWIGWVRQMPGKGLEYMGIIYPGDSDTRYSPSFQGQVTISADKSISTAYLQWSSLKASD 90

Qy         22 --------GGNWNSFDY 30
                      ||||| |||
Db         91 TAMYYCARGGNWNCFDY 107


QY=fuse SEQ ID Nos: 103 to 104 to 105 

US-10-226-615A-4
; Sequence 4, Application US/10226615A
; Patent No. 7153507
;  APPLICANT: van de Winkel, Jan G.J.
SEQ ID NO 4
ORGANISM: Homo sapiens
US-10-226-615A-4

  Query Match             81.0%;  Score 105.3;  DB 7;  Length 119;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSSYLA---------------GASRRAT-------------------------- 19
              ||||||||||||               |||||||                          
Db         24 RASQSVSSSYLAWYQQKPGQAPRLLIYGASRRATGIPDRFSGSGSGTDFTLTISRLEPED 83

Qy         20 ------QRYGSSHT 27
                    ||||||||
Db         84 FAVYYCQRYGSSHT 97

	Van de Winkel et al further teach that the antibody inhibits activity of IL-15 in inducing TNF production by T cell and inhibits IL-15 induced T cell recruitment and proliferation (page 32, line 25-40) and further inhibits inflammation in both arthritic and psoriatic tissues in experimental mouse model (page 49 example 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form IL-15 fusion protein as a prodrug comprising the claimed domains with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the IL-15 antibody of Van de Winkel et al to make an IL-15 fusion prodrug because Pfizenmatier and Felber et al in combination have shown IL-15 fusion prodrug and Van de Winkel et al have shown specific antibody binding to IL-15 protein having function of inhibiting IL-15 activity and role in future medicine in treatment of arthritic and psoriatic condition.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
3.	Claims 1-3, 10, 16-17, 19, 20-23, 28-30, 31,  34, and 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfizenmatier et al (US20040053829, published 2004) and Felber et al (WO 2014066527, 2014) as applied above, further in view of Eckelman et al (WO2018191438, pub 10-2018).
The teaching of IL-15 prodrug based on the combination of Pfizenmatier and Felber has been set forth above.  The references do not teach the Fc structure and characteristics of the peptide linkers (claim 20-23, 31, and 34 ).
Eckelman et al teach IgG4 Fc domain and mutant including L234A and L235A [0230] and IgG4 knobs-into hole mutations including Y349C ([0246-9] and table 1).  Eckelman et al teach fusion protein comprising Fc region and linkers (GGGS)n that can be cleavable linkers and are substrate for a protease, uPA, MMP9, etc. [0035-51]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form IL-15 fusion protein as a prodrug comprising the Fc domain mutations with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the Fc domain including mutation and linkers to make an IL-15 fusion prodrug because Pfizenmatier and Felber et al in combination have shown IL-15 fusion prodrug and Eckelman et al have shown specific Fc domain mutation as claims, which can be used as carrier in the claimed prodrug and linkers for the fusion.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.

4.	Claims 1-3, 10, 16-17, 19, 28-30, 31, 33-34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfizenmatier et al (US20040053829, published 2004) and Felber et al (WO 2014066527, 2014) as applied above, further in view of Bruenker et al (WO2017162587, published in 09-2017).
The combined teachings of Pfizenmatier, Felber and Eckelman on IL-15 prodrug and linkers are set forth above.
The references do not teach specific linkers set forth in claim 33 (elect SEQ ID NO: 33).
Bruenker et al teaches a fusion construct comprising a protease-cleavable linker (sequence no 36: RQARVVNG, page 5) that has identical sequence as the instant SEQ ID NO: 33 as evidenced by sequence alignment below.  Bruenker et al teaches that the masked T cell is activated for treating a disease by protease recognizing the cleavable peptide linker at tumor site (page 5-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to form IL-15 fusion protein as a prodrug comprising a cleavable linker with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the cleavable linker in the IL-15 fusion prodrug because Pfizenmatier and Felber et al in combination have shown IL-15 fusion prodrug and Bruenker et al have shown the specific linker recognized by an enzyme, which can be used for linking the domains in the claimed prodrug.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results
QY= SEQ ID NO: 33:
CC PN   WO2017162587-A1.
CC PF   20-MAR-2017; 2017WO-EP056556.
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
CC PI   Bruenker P,  Croasdale-Wood R,  Klein C,  Schanzer JM,  Stubenrauch K;
CC PI   Umana P,  Geiger M,  Sullivan E,  Patel J;
CC PT   New protease-activatable T cell activating bispecific molecule comprising
CC PT   antigen binding moiety binding to cluster of differentiation 3 and target
CC PT   cell antigen and masking moiety used in composition for treating e.g. 
SQ   Sequence 8 AA;
SEQ ID NO: 36

  Query Match             100.0%;  Score 39;  DB 25;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RQARVVNG 8
              ||||||||
Db          1 RQARVVNG 8


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-3, 10-13, 15-23, 28-31, and 33-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 3-38, 41-44, 46-47, 51-58 of copending Application No. 16/979404.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to prodrug comprising a cytokine, a masking moiety, a carrier, and linkers.
The instant claims are drawn:
A prodrug comprising:
 an IL-15 cytokine moiety (A), 
a masking moiety (M), 
a carrier moiety (C), and 
a Sushi domain (S), ‘
linked by cleavable or noncleanable linkers
wherein the cleavable linker comprising substrate uPA MMP2
wherein carrier comprising antibody or Fc domain and Fc domain comprising LALA  and knob-into-holes and mutations,`
wherein the masking moiety binds to the IL-15 cytokine moiety and inhibits a biological activity of the IL-15 cytokine moiety, the masking moiety is fused to the carrier moiety, the Sushi domain is fused to the carrier moiety, and the IL-15 cytokine moiety is fused to the Sushi domain, wherein the domains are fused with peptide linkers,

The claims of application ‘404 are drawn to:
A prodrug comprising
a cytokine moiety,
a masking moiety, and
a carrier moiety, linked by cleavable or noncleanable linkers
wherein the cytokine is IL-15 (SEQ ID NO: 2) and mask domain is sushi domain (SEQ ID: 7) or homologous (claims 12-15), 
wherein the cleavable linker comprising substrate uPA MMP2 (claims 21-23);
wherein carrier comprising antibody or Fc domain and Fc domain comprising LALA and knob-into-holes mutations (claim 25-29 and 30-33).

Both sets of the claims are drawn to a prodrug comprising the same cytokine IL-15, a carrier comprising Fc having the same mutations, a masking domain comprising the same sushi domain that masks the cytokine activities and the same linkers.  Thus, the claims of instant application and the claims of ‘404 application are obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642